Citation Nr: 0613080	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  00-04 474A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for skin problems, 
claimed as a result of exposure to Persian Gulf War vaccines, 
Agent Orange, and/or toxic chemicals.

2.  Entitlement to service connection for stomach pains, 
claimed as a result of exposure to Persian Gulf War vaccines, 
Agent Orange, and/or toxic chemicals.

3.  Entitlement to service connection for internal bleeding, 
claimed as a result of exposure to Persian Gulf War vaccines, 
Agent Orange, and/or toxic chemicals.

4.  Entitlement to service connection for diarrhea and 
constipation, claimed as a result of exposure to Persian Gulf 
War vaccines, Agent Orange, and/or toxic chemicals.

5.  Entitlement to service connection for sleep disorder, 
claimed as a result of exposure to Persian Gulf War vaccines, 
Agent Orange, and/or toxic chemicals.

6.  Entitlement to service connection for memory loss, 
claimed as a result of exposure to Persian Gulf War vaccines, 
Agent Orange, and/or toxic chemicals.

7.  Entitlement to service connection for shortness of 
breath, claimed as a result of exposure to Persian Gulf War 
vaccines, Agent Orange, and/or toxic chemicals.

8.  Entitlement to service connection for rheumatoid 
arthritis with peripheral neuropathy (formerly considered as 
multiple joint arthritis and joint pain).

9.  Entitlement to service connection for diabetes mellitus, 
type II, claimed as a result of exposure to Agent Orange.

10.  Entitlement to service connection for abnormal liver 
function tests.

11.  Entitlement to service connection for hypertension with 
cardiomegaly, claimed as a heart condition.

12.  Entitlement to service connection for hypothyroidism, 
claimed as Hashimoto's disease.


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to August 
1973.  He also had various periods of active duty training 
(ACDUTRA) and inactive duty training (INACDUTRA) in the Army 
Reserves and the National Guard through 1995. 

This claim is on appeal from the Los Angeles, California, 
Department of Veterans Affairs (VA) Regional Office (RO).

The issue of entitlement to service connection for rheumatoid 
arthritis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not have active service in the Southwest 
Asia theater of operations during the Persian Gulf War.

2.  The veteran served for a period during the Vietnam War 
but the evidence does not show that his service involved duty 
or visitation in the Republic of Vietnam. 

3.  Exposure to Agent Orange is not presumed.

4.  The medical evidence fails to establish that the veteran 
has a current diagnosis related to skin problems.

5.  Stomach pains, internal bleeding, diarrhea, and 
constipation, without manifestations of underlying 
disabilities, are not disabilities for which compensation is 
payable.

6.  A gastrointestinal disorder, currently diagnosed as 
irritable bowel syndrome, was not shown in service or for 
many years thereafter. 

7.  The medical evidence does not show that the veteran's 
current gastrointestinal disorder is associated with military 
service or any incident therein.

8.  The medical evidence fails to establish that the veteran 
has a current medical diagnosis of a sleep disorder.

9.  The medical evidence fails to establish that the veteran 
has a current medical diagnosis of memory loss.

10.  Shortness of breath, without manifestations of an 
underlying disability, is not a disability for which 
compensation is payable.

11.  A respiratory disorder, diagnosed as pneumonia, was not 
shown in service or for many years thereafter. 

12.  The medical evidence does not show that the veteran's 
current respiratory disorder is associated with military 
service or any incident therein.

13.  Diabetes mellitus was not shown in service or for many 
years thereafter.  

14.  The medical evidence does not show that the veteran's 
current diabetes mellitus is associated with military service 
or any incident therein.

15.  Abnormal liver function tests, without manifestations of 
an underlying disability, is not a disability for which 
compensation is payable.

16.  Hypertension with cardiomegaly, claimed as a heart 
condition, was not shown in service or for many years 
thereafter.  

17.  The medical evidence does not show that the veteran's 
current hypertension or cardiovascular disease are associated 
with military service or any incident therein.

18.  Hypothyroidism, claimed as Hashimoto's disease was not 
shown in service or for many years thereafter.  

19.  The medical evidence does not show that the veteran's 
current hypothyroidism is associated with military service or 
any incident therein.




CONCLUSIONS OF LAW

1.  Skin problems were not incurred or aggravated in service, 
and may not be presumed to have been incurred or aggravated 
in service, including due to Persian Gulf War vaccines, Agent 
Orange exposure, and/or toxic chemicals; a diagnosis of a 
skin disorder has not been confirmed.  38 U.S.C.A. §§ 101 
(24), 1110, 1112, 1113, 1116, 1117, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2005).

2.  Stomach pain, internal bleeding, diarrhea, and 
constipation were not incurred or aggravated in service, and 
may not be presumed to have been incurred or aggravated in 
service, including due to Persian Gulf War vaccines, Agent 
Orange exposure, and/or toxic chemicals.  38 U.S.C.A. §§ 101 
(24), 1110, 1112, 1113, 1116, 1117, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2005).

3.  A gastrointestinal disorder, currently diagnosed as 
irritable bowel syndrome, was not incurred in or aggravated 
by the veteran's period of active duty.  38 U.S.C.A. §§ 1110, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2005).

4.  A sleep disorder was not incurred or aggravated in 
service, and may not be presumed to have been incurred or 
aggravated in service, including due to Persian Gulf War 
vaccines, Agent Orange exposure, and/or toxic chemicals; a 
diagnosis of sleep disorder has not been confirmed.  38 
U.S.C.A. §§ 101 (24), 1110, 1112, 1113, 1116, 1117, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.317 (2005).

5.  Memory loss was not incurred or aggravated in service, 
and may not be presumed to have been incurred or aggravated 
in service, including due to Persian Gulf War vaccines, Agent 
Orange exposure, and/or toxic chemicals; a diagnosis of 
memory loss has not been confirmed.  38 U.S.C.A. §§ 101 (24), 
1110, 1112, 1113, 1116, 1117, 5103(a), 5103A (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2005).

6.  Shortness of breath was not incurred or aggravated in 
service, and may not be presumed to have been incurred or 
aggravated in service, including due to Persian Gulf War 
vaccines, Agent Orange exposure, and/or toxic chemicals.  38 
U.S.C.A. §§ 101 (24), 1110, 1112, 1113, 1116, 1117, 5103(a), 
5103A (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.317 (2005).

7.  A respiratory disorder, diagnosed as pneumonia, was not 
incurred in or aggravated by the veteran's period of active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.303 (2005).

8.  Diabetes mellitus, type II was not incurred in or 
aggravated by service nor may it be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

9.  The claim for entitlement to service connection for a 
disability manifested by an abnormal liver function test is 
denied.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.303 (2005).

10.  Hypertension with cardiomegaly, claimed as a heart 
condition, was not incurred in or aggravated by the veteran's 
period of active duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 
5103A (West 2002); 38 C.F.R. § 3.303 (2005).

11.  Hypothyroidism, claimed as Hashimoto's disease, was not 
incurred in or aggravated by the veteran's period of active 
duty.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this rather large six volume claims file, the veteran 
contends, in essence, that his multiple medical problems are 
the result of either: i) the vaccines he received in 
anticipation of deployment to the Persian Gulf (he was never 
deployed to the Persian Gulf); ii) exposure to Agent Orange; 
or iii) chemical exposure when he was assigned to Sharpe Army 
Depot during a period of ACDUTRA.  

In addition, the veteran filed several other claims 
maintaining direct service connection.  Because many of the 
claims are based on the same legal theory, they will be 
discussed together.

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (2005).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled 
from a disease or injury incurred or aggravated in the line 
of duty, and any period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled from an 
injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (2005); see Mercado-Martinez v. West, 11 
Vet. App. 415, 419 (1998); see also Paulson v. Brown, 7 Vet. 
App. 466, 469-70 (1995) ("an individual who has served only 
on active duty for training must establish a service-
connected disability in order to achieve veteran status"); 
Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

Significantly, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24) (2002); Mercado-
Martinez, 11 Vet. App. 415 (1998).

Claims Based on Pre-Deployment Vaccines

When the veteran filed his initial claim in April 1997, he 
maintained that he had developed skin rash, muscle and joint 
pain, stomach pains, internal bleeding, shortness of breath, 
diarrhea, constipation, back problems, memory loss, and 
abdominal pain from three vaccines he received in April 1991 
(also related as February 1991) prior to deployment to the 
Persian Gulf.   In a subsequent VA examination, he identified 
the vaccines as anthrax, botulism, and sarin.  

In September 1997, at the request of the veteran's then-
service representative, the veteran was examined by a private 
physician.  At the time of the examination, he complained of 
a myriad of problems including what he described as "Persian 
Gulf Syndrome," blurred vision, headaches, blood coming out 
the ears, nose bleeds, gingivitis, joint pain, malaise, 
snoring, sleep apnea, chronic fatigue, numbness, dizziness, 
skin rashes, swelling, nervousness, pain everywhere, 
restlessness, sleep problems, dreams of Vietnam, lack of 
energy, arthritis for which he claimed he had gold 
injections, diminished libido, depression, sweating, 
especially at night, irritability, flashbacks of Vietnam, 
short term memory loss, vomiting, constipation, and diarrhea.  

The examiner also noted that the veteran related stories of 
"top secret crypto clearance, black airplanes, drugs, being 
threatened by CIA agents, witnessing people being thrown out 
of helicopters, being threatened, and fearing for his life.  
The veteran refused to take prescription medication because 
he thought someone might poison him and preferred to use 
herbal medication.  

After a physical and mental examination, the examiner 
concluded that the veteran was not ill prior to his service 
in Vietnam.  He related that the veteran recovered from his 
experiences in Vietnam but became worse after he received his 
"vaccinations or shots or whatever he got" for his Gulf War 
preparation.  The examiner stressed that the veteran 
certainly had problems and required therapy, and concluded 
that "it does seem likely that many of these problems are 
connected to things that happened to him while in the service 
of the Armed Forces of the United States."

In an October 1997 follow-up statement, requested by the 
veteran's then-service representative, the same physician 
related that the veteran's likely diagnosis would be chronic 
autoimmune disease or chronic fatigue syndrome; however, he 
related neither to the veteran's military service or anything 
associated therewith.

The only other statement addressing the issue of causation 
between the veteran's claims and military service was 
reflected in a March 2004 outpatient treatment note.  At that 
time, and after what appears to be a brief examination of the 
veteran, a VA physician remarked "I suspect that patient's 
illness[es] are related to exposure to various vaccines, 
chemicals and other agents during his military career."

Notwithstanding the veteran's vigorous assertions essentially 
since 1997 that his multiple medical complaints are related 
to the pre-deployment vaccines he received in April 1991, the 
Board finds that the evidence does not support his claim.

First, service medical records do not reflect that the 
veteran received vaccines associated with deployment to the 
Persian Gulf.  Of note, he was never actually deployed but 
was rather released from the National Guard in March 1995.

Even assuming that the veteran received a set of pre-
deployment vaccines, VA has not recognized a presumption of 
service connection for disabilities based on Persian Gulf War 
vaccinations.  Specifically, VA entered into an agreement 
with the National Academy of Sciences (NAS) to review and 
evaluate the available scientific evidence regarding 
associations between illnesses and exposure to, among other 
things, vaccines associated with Gulf War service.  See 66 
Fed. Reg. 35702-37710 (July 6, 2000) and 66 Fed. Reg. 58784-
58785 (Nov. 23, 2001).  

After reviewing the relevant medical literature and studies, 
NAS determined that there was inadequate or insufficient 
evidence to determine whether an association did or did not 
exist between exposure to anthrax vaccinations, botulinum 
toxoid vaccinations, and various other multiple vaccinations 
and the health outcomes in humans.  

As a result, VA concluded that there was no basis for 
establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
vaccinations for anthrax, botulinum toxoid, hepatitis A and 
B, yellow fever, typhoid, poliomyelitis, cholera, tetanus, or 
against biological warfare agents.  Because VA does not 
recognize a presumption of service connection for Persian 
Gulf war vaccinations, the veteran's claims based on that 
contention is denied.

Next, the Board has considered the veteran's claims of 
service connection due to pre-deployment vaccinations on a 
direct basis.  Service connection may still be established 
with proof of actual direct causation.  See Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  However, "[a]ctual causation 
carries a very difficult burden of proof."  Id. at 1042.  

Both the September 1997 statement from the private physician 
and the 2004 comment from the VA physician seemed to indicate 
that the veteran's various complaints were related to 
"vaccinations or shots or whatever he got" (September 1997) 
or "various vaccines, chemicals and other agents" for his 
Gulf War preparation or during his military career; however, 
these opinions were based on a history provided by the 
veteran.  

However, the Board is not obligated to accept medical 
opinions premised on the veteran's recitation of medical 
history.  See Godfrey v. Brown, 8 Vet. App. 113 (1995).  In 
addition, the evidence does not show that either the private 
physician nor the VA physician had any expertise in 
epidemiology or community medicine in general, or Persian 
Gulf War issues in particular, limiting the probative value 
of their statements.  

Moreover, the Board places less probative value on the 
physicians' statements because the physicians failed to 
explain the basis for their opinions or provide a medical 
rationale for his opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  The VA statement particularly was somewhat 
conclusory at the end of what appeared to be a very brief 
examination.  

Further, medical evidence which is simply information 
recorded by the examiner "unenhanced by any additional 
medical comment by that examiner, does not constitute 
'competent medical evidence'."  LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995).  In addition, the Board need not accept 
an opinion based solely on inaccurate or contradicted 
statements from the appellant.  See Kowalski v. Nicholson, 19 
Vet. App. 171 (2005).

In addition, the Board questions the credibility of the 
veteran's statements to the private physician in September 
1997.  For example, among other things, he reported to the 
private physician that he went into civilian law enforcement 
after he was discharged from service in Vietnam and that he 
was in the Military Police in Vietnam, he told about body 
bags, had recurrent dreams of things that happened in 
Vietnam, described things such as "incoming rounds," people 
running and screaming, anger when South Vietnamese soldiers 
threw down their weapons and ran, and body bags on cargo 
planes.  However, the evidence does not show that the veteran 
ever served in-country in the Republic of Vietnam; rather, 
his service personnel records reflect that he was stationed 
in Okinawa.

Next, the Board has weighed the two unsubstantiated medical 
opinions against the report issued by the NAS entitled "Gulf 
War and Health, Volume 1, Depleted Uranium, Sarin, 
Pyridostigmine Bromide, Vaccines" referenced in the Federal 
Register.  

As reported in the Federal Register, NAS located only one 
peer-review study on the kind of anthrax vaccine used in the 
U.S., a few studies on botulinum, and two studies on other 
vaccinations.  Although the NAS report provided evidence of 
an association between anthrax vaccination, botulinum toxoid, 
and multiple vaccinations, the effects were the type 
typically associated with vaccinations, and represented the 
body's normal, short-term reaction to introduction of the 
beneficial vaccines, such as short-term muscle ache, swelling 
at the site, and the like.  

However, the NAS determined that "there are no reliable 
reports of chronic toxicity related to anthrax vaccination, 
botulinum toxoid vaccination or multiple vaccinations in 
clinical or military populations."  

Given the unique scientific underpinnings of the law 
pertaining to claims for service connection based on Persian 
Gulf War vaccinations, and the current conclusion based on 
the studies reviewed by NAS that a positive association does 
not exist between long-term human health consequences and 
deployment vaccinations, the two physicians' conclusory 
statements do not establish the necessary proof of actual 
causation.  

In addition, there is no additional medical evidence in the 
claims file supporting the veteran's claim of a relationship 
between his complaints and pre-deployment vaccinations.  As 
an example, at the time of the May 1999 VA general medical 
examination, the veteran related complaints of, among other 
things, weakness, fatigue, night sweats, skin problems, 
blurred vision, hematemesis, hematochezia, and painful 
joints.  Significantly, the examiner did not establish a 
causal relationship between the pre-deployment vaccinations 
and the veteran's complaints.

In multiple outpatient treatment records, hospitalizations, 
and examinations the veteran has reported a causal 
relationship between his multiple medical problems and pre-
deployment vaccines but other than the two mentioned above, 
no other physicians have established a relationship.

Accordingly, the Board is unable to grant the benefit sought 
based on the single report of a private physician, 
unsupported by actual medical evidence, in view of the 
overwhelming medical evidence from the NAS that there is, in 
fact, no direct relationship between Persian Gulf War 
vaccinations and long-term health consequences.

Claims Based on Exposure to Agent Orange

In the alternative, the veteran maintains that his multiple 
medical problems stem from exposure to Agent Orange, either 
during his service in Vietnam or while on a period of ACDUTRA 
at Sharpe Army Depot in 1985.

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116 (as amended).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2005).  

Chloracne, or other acneform disease, may be presumed to have 
been incurred during active military service as a result of 
exposure to Agent Orange if it is manifest to a degree of 
10 percent within the first year after the last date on which 
the veteran was exposed to Agent Orange during active 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2005).

Significantly, 38 C.F.R. § 3.307(a)(6)(iii) provides as 
follows:

Service in the Republic of Vietnam 
includes service in the waters offshore 
and service in other locations if the 
conditions of service involved duty or 
visitation in the Republic of Vietnam.

VA General Counsel has determined that the regulatory 
definition (which permits certain personnel not actually 
stationed within the borders of the Republic of Vietnam to be 
considered to have served in that Republic) requires that an 
individual actually have been present within the boundaries 
of the Republic.  Specifically, the General Counsel has 
concluded that in order to establish qualifying "service in 
Vietnam" a veteran must demonstrate actual duty or 
visitation in the Republic of Vietnam.  

Service on a deep water naval vessel in waters off the shore 
of the Republic of Vietnam, without proof of actual duty or 
visitation in the Republic of Vietnam, does not constitute 
service in the Republic of Vietnam for purposes of 38 
U.S.C.A. § 101(29)(A) (establishing that the term "Vietnam 
era" means the period beginning on February 28, 1961 and 
ending on May 7, 1975 in the case of a veteran who served in 
the Republic of Vietnam during that period).  See VAOPGCPREC 
27-97.  

Similarly, in another precedent opinion, the VA General 
Counsel concluded that the term "service in Vietnam" does 
not include service of a Vietnam era veteran whose only 
contact with Vietnam was flying high-altitude missions in 
Vietnamese airspace.  See VAOPGCPREC 7-93.  Again, a showing 
of actual duty or visitation in the Republic of Vietnam is 
required to establish qualifying service in Vietnam.

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Veterans Claims Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to grant service connection.  See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

The veteran contends, in essence, that he was exposed to 
Agent Orange while in Vietnam.  Despite review of the service 
personnel record, the evidence does not show that he was in-
country in Vietnam.  Specifically, while his DD-214 reflects 
service outside of the United States, it does not show any 
awards or medals consistent with service in the Republic of 
Vietnam.  The official military records reflect that he was 
stationed in Okinawa, Japan.  

In support of his claim, the veteran has submitted his 
military orders dated in February 1971 directing him to 
report to Okinawa.  Attached to the orders is a document 
entitled Supplemental Instructions to Orders.  The veteran 
has highlighted the part of the Supplemental Instructions 
regarding reporting to the Tan Son Nhut Air Force Base and 
what an individual will be wearing upon their arrival in 
Vietnam (khaki trousers, short sleeve shirt, etc.).  The 
veteran contends that this is proof that he was in Vietnam.

However, a careful review of the Supplemental Instructions 
also include information about use of personal hunting rifles 
and hand guns under Turkish law, limits on luggage weight if 
traveling by military aircraft, use of drugs under Japanese 
law, and where to report in Japan, Taiwan, Thailand, 
Philippines, Korea, Hong Kong, India, Malaysia, Singapore, 
and Hawaii.  In other words, the Supplemental Instructions 
appear to address a variety of travel destinations and not 
just those to Vietnam.  

As noted above, VA regulations provide that service in 
Vietnam involve duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  There is no 
indication that the veteran's service involved duty or 
visitation in Vietnam.  As such, the Board is compelled to 
conclude that the veteran did not, in fact, serve in Vietnam 
for purposes of the relevant regulation.  Accordingly, there 
is no presumption of exposure to Agent Orange or other 
herbicides.  Thus service connection for his multiple medical 
maladies based on Agent Orange exposure is not warranted.

Even presuming that the veteran was exposed to Agent Orange 
during military service, the Board finds no clinical evidence 
which suggests that his disorders are due to Agent Orange 
exposure.  38 C.F.R. § 3.309 (2005).  As noted above, none of 
the veteran's claims related to skin problems, stomach pains, 
internal bleeding, sleep disorder, memory loss, diarrhea and 
constipation, or shortness of breath are on the list of 
presumptive diseases associated with Agent Orange exposure.  
As such, the veteran's claims for service connection on the 
basis of Agent Orange exposure must necessarily be denied. 

In addition, the claims must be denied on a direct basis 
because the evidence does not show skin problems, stomach 
pains, internal bleeding, sleep disorder, memory loss, 
diarrhea and constipation, or shortness of breath in service.  
The veteran's service separation examination showed a normal 
clinical evaluation of his skin, abdomen, and lungs.  
Further, the evidence does not show continuity of 
symptomatology subsequent to military discharge with respect 
to the issues claimed on appeal.  

Moreover, the veteran has not provided any medical statements 
that would etiologically link his claims of skin problems, 
stomach pains, internal bleeding, sleep disorder, memory 
loss, diarrhea and constipation, or shortness of breath with 
military service or otherwise show a relationship.  He has 
only offered his lay statements concerning a relationship.  

The mere contention of the veteran, no matter how well-
meaning, without supporting medical evidence that would 
etiologically relate his current claims with military service 
cannot support a claim for service-connection.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  Thus, the 
claims for service connection are denied on a direct basis.

For the reasons and bases set out above, the Board finds that 
service connection for skin problems, stomach pains, internal 
bleeding, sleep disorder, memory loss, diarrhea and 
constipation, or shortness of breath on either a presumptive 
basis, to include as the result of exposure to Agent Orange, 
or on a direct basis, is not warranted.

In reviewing this claim the Board has also considered the 
results of what has been described as the veteran's Agent 
Orange registry examination.  Parenthetically, the Board 
notes that the veteran underwent what is identified as a VA 
general medical examination in May 1999.  In a January 2000 
letter, he was thanked for his participation in the Agent 
Orange registry examination.  The letter went on to identify, 
nearly identically, the findings of the May 1999 examination.  
Therefore, although the examination is characterized as both 
a general medical examination and an Agent Orange Registry 
examination, the Board finds that the references are to the 
same examination undertaken in May 1999.

Significantly, the January 2000 letter notified the veteran 
that he had a history of hypothyroidism, left knee 
degenerative joint disease, rheumatoid arthritis of the wrist 
and hand, sleep apnea, hypertension, and depression.  
Laboratory results showed elective cholesterol and liver 
enzymes.  He was informed that the results of the examination 
did not automatically initiate a claim for VA benefits.  

Now, the veteran contends that the diagnoses identified in 
the Agent Orange examination are evidence of exposure to 
Agent Orange and that service-connection should be awarded.  
Moreover, in a statement in support of the veteran's claims, 
his wife indicated that a veteran could not be placed on the 
registry "without substantiated proof of exposure and 
related medical problems resulting from exposure."  However, 
the veteran and his wife misunderstand the purpose behind the 
Agent Orange Registry examinations.  

As a matter of historical knowledge, in mid-1978 VA set up a 
register of Vietnam veterans who were worried that they may 
have been exposed to chemical herbicides which might be 
causing a variety of ill effects and who took an extensive 
medical examination offered at all VA health care facilities.  
The Agent Orange Registry is a computerized index of those 
examinations.  

Any veteran, male or female, who had active military service 
in the Republic of Vietnam between 1962 to 1975, and 
expressed a concern relating to exposure to herbicides could 
participate in the Registry.  The concerns related to 
exposure were ones expressed by the veteran.  The fact that 
any particular veteran underwent an examination does not 
automatically mean that he or she had been actually exposed 
to Agent Orange, only that they were concerned about exposure 
and the potential health consequences.  At this juncture, all 
veteran's who served in Vietnam are presumed to have been 
exposed.  

As noted above, whether the veteran served in Vietnam is not 
supported by the service personnel records.  Nonetheless, 
like above, even if he was stationed in Vietnam, the 
disorders diagnosed at the time of the Agent Orange 
examination, including hypothyroidism, degenerative joint 
disease, rheumatoid arthritis, sleep apnea, hypertension, and 
depression are not among the disorders for which presumptive 
service connection can be awarded for Agent Orange.  

The fact that the disorders were identified at the time of an 
Agent Orange examination does not outweigh the laws and 
regulations regarding presumptive service connection for 
Agent Orange exposure.  Therefore, his belief that he is 
entitled to service connection based on Agent Orange simply 
because the disorders were identified in an Agent Orange 
examination is erroneous.

Claims Based on Toxic Chemical Exposure

In September 1999, the veteran filed a claim for toxic 
chemical exposure.  He related that he was attached to the 
U.S. Army Depot at Sharpe in 1985 and was exposed to illegal 
hazardous waste dumping of Agent Orange, PCP, and other toxic 
wastes.  He attributed complaints of skin rashes, stomach 
pain, abdominal pain, internal bleeding, shortness of breath, 
diarrhea, constipation, short term memory loss, headaches, 
and joint aches and pain as a result of exposure.  In support 
of his claim, the veteran has submitted various news articles 
and Internet information.  

Even accepting that the veteran was stationed at Sharpe 
during a time frame when chemicals were stored there, the 
evidence does not show that he was exposed to chemicals.  He 
contends that he walked through chemicals before he realized 
what he was doing.  However, the evidence does not show that 
the veteran has any expertise in chemical identification to 
assert actual exposure.  Further, his MOS does not suggest 
that he was in a field that would lend itself to chemical 
exposure.  

In addition, the evidence does not show that he is qualified 
to state the level of exposure or the medical consequences of 
exposure.  The evidence does not show that he has any 
expertise in environmental hazards or special training in 
that area.  Essentially, he has offered only his own 
unsubstantiated accounts of exposure and the resulting 
consequences.  These statements are nothing more than 
conjecture and speculation on the veteran's part and not 
supported by any objective evidence of record.

The Board also tends to find his account of chemical exposure 
at Sharpe less persuasive because he alternatively argues 
that his current medical problems started after exposure to 
Agent Orange in Vietnam, which would pre-date his duty at 
Sharpe by some 15 years.  He also argues, most vigorously, 
that his symptoms started shortly after he had pre-induction 
vaccinations in 1991, which was some 6 years after his duty 
at Sharpe.  

That the veteran variously asserts that his symptoms are due 
to Agent Orange exposure in Vietnam in the 1970s, and that 
they started shortly after his duty at Sharpe in 1985, and 
that they started after receiving pre-induction vaccines in 
1991, tends to diminish his credibility as to the date that 
his symptoms actually started or that they are a result of 
chemical exposure at Sharpe.

The veteran is competent to testify as to his subjective 
signs and symptoms, but his statements are not corroborative 
evidence of actual exposure to chemicals or to the medical 
consequences.  Moreover, the statements of the physicians 
(discussed in more detail under the claim for vaccine 
causation) are based on the statements by the veteran.  The 
veteran's assertions of relationship, which are then 
transcribed by the physician into the medical record, does 
not establish a medical nexus.

In a related argument, the veteran contends that he was 
exposed to biological and chemical agents from equipment and 
gear returning from the Persian Gulf to be unloaded, 
suggesting a claim for undiagnosed illness.  

In addition to the law and regulations regarding service-
connection discussed above, with the enactment of the Persian 
Gulf War Veterans' Benefits Act, title I of Public Law No. 
103-446 (Nov. 2, 1994), a new section 1117 was added to title 
38, United States Code.  That statute, codified at 38 
U.S.C.A. § 1117, authorizes VA to compensate any Persian Gulf 
War veteran suffering from a chronic disability resulting 
from an undiagnosed illness or combination of undiagnosed 
illnesses which became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more prior to 
December 31, 2006, following service in the Southwest Asia 
theater of operations during the Persian Gulf War.

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA), Pub. Law 107-103, 115 Stat. 976 (December 27, 2001).  
Section 202(a) of the Act amended 38 U.S.C.A. § 1117 to 
expand the definition of "qualifying chronic disability" 
(for service connection) to include not only a disability 
resulting from an undiagnosed illness as stated in prior law, 
but also any diagnosed illness that the Secretary determines 
in regulations warrants a presumption of service-connection 
under 38 U.S.C.A. 1117(d).  Section 202(a) also expanded 
compensation availability for Persian Gulf veterans to 
include "medically unexplained chronic multisymptom 
illness," such as fibromyalgia, chronic fatigue syndrome, 
and irritable bowel syndrome, that is defined by a cluster of 
signs or symptoms.

Subsequently, 38 C.F.R. § 3.317 was amended to incorporate 
these changes, and that amendment was made retroactively 
effective March 1, 2002.  See 68 Fed. Reg. 34539-543 (June 
10, 2003).  New 38 C.F.R. § 3.317(a)(2)(ii) was added 
defining the term "medically unexplained chronic 
multisymptom illness" to mean "a diagnosed illness without 
conclusive pathophysiology or etiology, that is characterized 
by overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities."  It was further stated that "Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically 
unexplained."  

As yet, VA has not identified any illness other than the 
three identified in § 202(a) as a "medically unexplained 
chronic multisymptom illness;" therefore, new 38 C.F.R. § 
3.317(a)(2)(i)(B)(1) through (3) only lists chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome as 
currently meeting this definition.  See 68 Fed. Reg. 34539-
543 (June 10, 2003).  It was provided, however, in new 38 
C.F.R. § 3.317(a)(2)(i)(B)(4) that the list may be expanded 
in the future when the Secretary determines that other 
illnesses meet the criteria for a "medically unexplained 
chronic multisymptom illness."

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following):  an undiagnosed 
illness; a medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms; and any diagnosed illness that the 
Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness or medically unexplained chronic 
multisymptom illness include, but are not limited to, 
fatigue, unexplained rashes or other dermatological signs or 
symptoms, headaches, muscle pain, joint pain, neurological 
signs and symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317(b), as 
amended by 68 Fed. Reg. 34539-543 (June 10, 2003).

There must be objective indications of chronic disability, 
and this includes "signs" in the medical sense of objective 
evidence perceptible to an examining physician and other, 
non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2), as amended by 68 Fed. 
Reg. 34539-543 (June 10, 2003), now redesignated 38 C.F.R. § 
3.317(a)(3).  A disability is considered chronic if it has 
existed for six months or more, even if exhibiting 
intermittent episodes of improvement and worsening throughout 
that six-month period.  38 C.F.R. § 3.317(a)(3), as amended 
by 68 Fed. Reg. 34539-543 (June 10, 2003), now redesignated 
38 C.F.R. § 3.317(a)(4).

Compensation shall not be paid under this section if:  (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The Secretary of Veterans Affairs, under the relevant 
statutory authorities, has determined that there is no basis 
for establishing a presumption of service connection for any 
illness suffered by Gulf War veterans based on exposure to 
depleted uranium, sarin, pyridostigmine bromide, and certain 
vaccines.  See 66 Fed. Reg. 35,702-10 (July 6, 2001), and 66 
Fed. Reg. 58,784-85 (Nov. 23, 2001).

The veteran contends, in essence, that although he did not 
have active duty service in the Southwest Asia Theater of 
operation during the Persian Gulf War, he nonetheless is 
entitlement to service connection for an undiagnosed illness 
because he handled equipment and supplies at Sharpe returning 
from the Persian Gulf to be unloaded.

The Board rejects the veteran's contention that 38 C.F.R. 
§ 3.317 applies. Significantly, there is no basis under the 
regulation to apply the regulation to veteran's serving 
outside of the Southwest Asia Theater of operation, as 
defined in the regulation.  As noted above, the Theater of 
Operation does not include the United States.  Thus, to the 
extent the veteran argues that he is entitled to compensation 
under 38 C.F.R. § 3.317, that argument must fail, regardless 
of the disability shown.

Service Connection for a Skin Disorder, Sleep Disorder, 
Memory Loss

The Board has separately considered service connection for a 
skin disorder, sleep disorder, and memory loss and finds that 
the evidence does not show current diagnoses with respect to 
these conditions.  

Specifically, a longitudinal review of VA outpatient 
treatment records and private treatment records was 
undertaken.  Of note, the evidence does not show confirmed 
diagnoses with respect to a skin disorder or a sleep 
disorder.  As an example, in a March 2001 note, the treating 
physician reflected that the veteran had not been diagnosed 
with a sleep study and that the veteran was not interested in 
undergoing diagnostic testing.  He was on no therapy for 
sleep apnea.  In addition, memory loss has not been shown.

The Board has carefully considered the veteran's statements 
that his skin disorder, sleep disorder and memory loss are 
related to military service.  Although his statements are 
probative of symptomatology, they are not competent or 
credible evidence of a diagnosis or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

His assertions are of little probative value in light of the 
other objective evidence of record showing no current 
diagnosis related to the above claims.  He lacks the medical 
expertise to offer an opinion as to the existence of chronic 
disabilities, as well as to medical causation of any current 
disability.  Id.  For this reason, the claims are denied.

Service Connection for Diabetes Mellitus, Type II, 
Claimed as a Result of Exposure to Agent Orange

The veteran's claim for diabetes mellitus as related to Agent 
Orange exposure must fail for the same reason that the other 
claims based on Agent Orange exposure are denied - that is, 
the evidence does not show that he had service in-country 
during the Vietnam War.  While diabetes mellitus is listed as 
a presumptive illness for Agent Orange exposure, without 
evidence of service in Vietnam, the claim for service 
connection is denied.

With respect to a claim for diabetes on a direct basis, the 
claim is also denied.  Service medical records are silent as 
to complaints, treatment or a diagnosis of diabetes mellitus, 
or any other indication among the veteran's service medical 
records that he had the disease during service, nor has he so 
asserted.  

The first post-service manifestation of diabetes mellitus is 
many years after service.  Specifically, an outpatient 
treatment record dated in August 2002 reflects that the 
veteran was scheduled for a diabetic class and was noted to 
be "newly diagnosed."  Outpatient treatment records show 
on-going treatment for diabetes.  As with the claim for 
rheumatoid arthritis, the post-service diagnosis of diabetes 
in 2002 is too remote in time to support a finding of 
continuity of symptomatology to support a claim for direct 
service connection.

Next, there is no medical evidence which relates the 
currently-diagnosed diabetes mellitus to military service.  
For the reasons and bases set out above, the Board finds that 
the evidence does not support a claim for service connection 
for diabetes mellitus on either a presumptive basis, to 
include as the result of exposure to Agent Orange, or on a 
direct basis.

Service Connection for Abnormal Liver Function Tests

In addition to the relevant law and regulations cited above, 
service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
 
Regardless of whether the veteran had abnormal liver function 
tests in service (not shown) or whether he has it now (which 
he does), service connection is granted only for disability, 
not on the basis of laboratory findings which may suggest the 
presence of an underlying disability.  See 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

In this case, abnormal liver function tests as a laboratory 
finding only is not deemed to be a disability for which 
compensation is payable.  Absent a showing of any underlying 
organic pathology manifested by abnormal liver function tests 
either during service or after service discharge, the 
presence of a current disability has not been shown.  As 
such, the current claim for abnormal liver function tests 
only must be denied.  

Service Connection for Hypertension with Cardiomegaly, 
Claimed as a Heart Condition

Service medical records are negative for complaints of, 
treatment for, or a diagnosis of hypertension or 
cardiovascular disease.  The veteran's separation examination 
in 1973 reflected a normal clinical evaluation of his heart.  
Based on the above, the Board finds no evidence of chronic 
hypertension or cardiovascular disease during active military 
duty.

In a July 1985 4-year Reserves physical examination, the 
clinical evaluation of the veteran's heart was normal.  Blood 
pressure readings were noted to be 130/90 and 130/85 but no 
diagnosis was made with respect to hypertension.  

Post-service medical records fail to show treatment for a 
cardiovascular disorder for many years.  In a May 1999 VA 
examination, the veteran was diagnosed with hypertension.  A 
chest X-ray reflected no evidence of cardiomegaly.  
Similarly, a September 1999 X-ray revealed no evidence of 
cardiopulmonary disease.  In May 2003, he was diagnosed with 
cardiomegaly and pulmonary vessel congestion.  

However, this evidence indicates an absence of hypertension 
or cardiovascular disease for many years after active duty 
and at the least 4 years after discharge from the National 
Guard.  The multi-year gap between separation from service 
and first indication of hypertension or cardiovascular 
disease fails to satisfy the continuity of symptomatology 
required to support the claim for entitlement to service 
connection.  

Next, service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  In this case, the Board finds that none 
of the treating physicians have attributed the veteran's 
hypertension or cardiovascular disease to active military 
service, despite his contentions to the contrary.  Therefore, 
the claim is denied.

Service Connection for Hypothyroidism, Claimed as Hashimoto's 
Disease

Service medical records are negative for complaints of, 
treatment for, or a diagnosis of hypothyroidism.  The 
veteran's separation examination in 1973 reflected a normal 
clinical evaluation of his endocrine system.  Based on the 
above, the Board finds no evidence of chronic hypothyroidism 
during active military duty.  In a July 1985 4-year Reserves 
physical examination, the clinical evaluation of the 
veteran's endocrine system was again normal.    

Post-service medical records fail to show treatment for 
hypothyroidism for many years.  In a May 1999 VA general 
medical examination, the veteran was diagnosed with 
hypothyroidism; however, the examiner did not establish a 
causal relationship between the veteran's diagnosis and 
military service.  Outpatient treatment records show on-going 
treatment for hypothyroidism.

The multi-year gap between military service and diagnosis 
fails to satisfy the continuity of symptomatology required to 
support the claim for entitlement to service connection.  In 
addition, the Board finds that none of the treating 
physicians have attributed the veteran's hypothyroidism to 
active military service, despite his contentions to the 
contrary.  Therefore, the claim is denied.

The Board has considered the veteran's contention that he 
developed hypertension, cardiovascular disease, and 
hypothyroidism as a result of military duty.  Although his 
statements are probative of symptomatology, they are not 
competent or credible evidence of a diagnosis, date of onset, 
or medical causation of a disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992); Miller v. Derwinski, 2 Vet. 
App. 578, 580 (1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate his complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

His assertions are not deemed to be persuasive in light of 
the other objective evidence of record showing no complaints 
or findings indicative of a chronic hypertension, 
cardiovascular disease, or hypothyroidism during active duty 
or for many years after service.  He lacks the medical 
expertise to offer an opinion as to the diagnosis of current 
pathology, as well as to medical causation of any current 
disability.  

In the absence of competent, credible evidence of a chronic 
disability in service, lack of continuity of relevant 
symptomatology, the absence of a medical nexus, service 
connection is not warranted.

Symptoms Not Ratable for VA Compensation

Notwithstanding the discussion above, the Board would be 
remiss if it did not point out that some of the veteran's 
claims, particularly complaints of stomach pain, internal 
bleeding, shortness of breath, diarrhea, and constipation, 
are symptoms which are not compensable for VA purposes.  
Service connection is granted only for disability, not on the 
basis of symptomatology which may suggest the presence of an 
underlying disability.  Therefore, these claims are denied as 
not ratable for VA compensation purposes.

Nonetheless, in May 2003, the veteran reported a cough, 
fever, and shortness of breath.  He was hospitalized with 
multiple medical problems and eventually diagnosed with 
pneumonia.  In May 2003, the veteran was also diagnosed with 
irritable bowel syndrome.  

To the extent that the veteran's gastrointestinal symptoms 
have been diagnosed as irritable bowel syndrome, the Board 
finds that the claim is denied.  Similarly, to the extent 
that the veteran's respiratory complaints were diagnosed as 
pneumonia, that claim is also denied.

Specifically, because the service medical records failed to 
show chronic gastrointestinal or respiratory disorders during 
military service (separation examination showed a normal 
clinical evaluation of lungs and abdomen), the absence of 
gastrointestinal or respiratory disorders for many years 
after discharge (until mid-2003), and the absence of a 
medical nexus between the now-diagnosed irritable bowel 
syndrome and respiratory disorder, and military service, the 
claims are denied.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in October 2001, July 2003, March 2004, July 2004, and June 
2005.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudications of the claims, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issues on appeal were re-adjudicated and a supplemental 
statement of the case (SSOC) was provided to the veteran in 
August 2005.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  The veteran was notified 
of the need to give to VA any evidence pertaining to his 
claims.  There is no allegation from the veteran that he has 
any evidence in his possession that is needed for a full and 
fair adjudication of these claims.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.    

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in May 1999 and 
February 2002.  In addition, many of the claims are denied as 
a matter of law and no additional medical examinations are 
required.  Therefore, the available medical evidence is 
sufficient for adequate determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  

Even though the notice was  inadequate on these two elements, 
there is no prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  Therefore, the Board finds the 
duty to assist and duty to notify provisions of the VCAA have 
been fulfilled.  


ORDER

The claim for entitlement to service connection for skin 
problems, claimed as a result of exposure to Persian Gulf War 
vaccines, Agent Orange, and/or toxic chemicals is denied.

The claim for entitlement to service connection for stomach 
pains, claimed as a result of exposure to Persian Gulf War 
vaccines, Agent Orange, and/or toxic chemicals is denied.

The claim for entitlement to service connection for internal 
bleeding, claimed as a result of exposure to Persian Gulf War 
vaccines, Agent Orange, and/or toxic chemicals is denied.

The claim for entitlement to service connection for sleep 
disorder, claimed as a result of exposure to Persian Gulf War 
vaccines, Agent Orange, and/or toxic chemicals is denied.

The claim for entitlement to service connection for memory 
loss, claimed as a result of exposure to Persian Gulf War 
vaccines, Agent Orange, and/or toxic chemicals is denied.

The claim for entitlement to service connection for diarrhea 
and constipation, claimed as a result of exposure to Persian 
Gulf War vaccines, Agent Orange, and/or toxic chemicals is 
denied.

The claim for entitlement to service connection for shortness 
of breath, claimed as a result of exposure to Persian Gulf 
War vaccines, Agent Orange, and/or toxic chemicals is denied.

The claim for entitlement to service connection for diabetes 
mellitus, type II, claimed as a result of exposure to Agent 
Orange is denied.

The claim for entitlement to service connection for abnormal 
liver function tests is denied.

The claim for entitlement to service connection for 
hypertension with cardiomegaly, claimed as a heart condition 
is denied.

The claim for entitlement to service connection for 
hypothyroidism, claimed as Hashimoto's disease is denied.


REMAND

With respect to the remaining claim for rheumatoid arthritis, 
the Board finds that due process mandates a remand.  

In a 4-year Reserves examination report dated in July 1985, 
the veteran's right hand was noted to be swollen but non-
tender, but there was no particular diagnosis indicated.  In 
May 1988, he complained of pain in his right wrist.  He was 
initially diagnosed with contusion vs. fracture.  A radiology 
consultation note reflected erosive changes involving the 
heads of the second metacarpal bones and joint space 
narrowing in the wrists with cystic changes.  The clinical 
impression was rheumatoid arthritis or other arthritide.  

In a May 1999 VA general medical examination, the veteran 
complainted of, among other things, painful joints, 
especially the wrist, elbows, shoulders, and knees.  Physical 
examination of the right wrist and upper and lower 
extremities was abnormal.  An X-ray of the right wrist was 
"highly suggestive of rheumatoid arthritis" involving the 
hands and wrists.  

The veteran was subsequently diagnosed with rheumatoid 
arthritis, and has been treated for worsening and 
debilitating rheumatoid arthritis since 1999.  An August 2001 
medical note (and subsequent notes) also reflect a diagnosis 
of unspecified idiopathic peripheral neuropathy.  

A February 2002 aid and attendance examination revealed that 
the veteran could walk with crutches but used a wheelchair.  
He could not walk without assistance, needed help with 
bathing, and could not leave his premises alone.  The 
examiner reflected that the veteran had been disabled since 
1997.  The diagnoses were peripheral neuropathy and 
rheumatoid arthritis.  By 2003, the veteran was diagnosed 
with severe rheumatoid arthritis and was essentially 
bedridden.

The Board finds that a medical opinion is needed to ascertain 
whether the veteran's symptoms as early as May 1988 and the 
notation regarding possible rheumatoid arthritis, during a 
period of ACDUTRA, were the initial manifestations of 
rheumatoid arthritis ultimately diagnosed in 1999.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA examination 
for a medical opinion regarding the 
relationship between his rheumatoid 
arthritis and period of INACDUTRA in May 
1988.  

The claims folder must be made available 
to the examiner in conjunction with the 
examination.  Any testing deemed 
necessary should be performed.

Specifically, the examiner is requested 
to express an opinion as to the 
following:

*	The examiner is asked to assess 
whether the veteran's complaints in 
May 1988 were consistent with 
rheumatoid arthritis that was 
subsequently diagnosed in 1999.
*	What is the likelihood that rheumatoid 
arthritis had its onset in May 1988?
*	What is the likelihood that rheumatoid 
arthritis had its onset prior to May 
1988?
*	If the evidence reflects symptoms 
consistent with rheumatoid arthritis 
prior to May 1988, what is the 
likelihood that the disorder increased 
during a period of ACDUTRA beyond the 
normal progression of the disease?
*	The examiner should indicate the 
degree to which the opinions are based 
upon the objective findings of record 
as opposed to the history as provided 
by the veteran.

2.  Thereafter, the RO should re-
adjudicate the issue on appeal.  If the 
benefit sought remains denied, the 
veteran and the representative, if one is 
appointed, should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations, not previously 
provided, considered pertinent to the 
issue as well as a summary of the 
evidence received since the issuance of 
the last SSOC.  An appropriate period of 
time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


